389 U.S. 327 (1967)
BROTHERHOOD OF LOCOMOTIVE FIREMEN & ENGINEMEN ET AL.
v.
BANGOR & AROOSTOOK RAILROAD CO. ET AL.
No. 353.
Supreme Court of United States.
Decided December 11, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Joseph L. Rauh, Jr., John Silard, Harriett R. Taylor, Isaac N. Groner, Harold C. Heiss, Donald W. Bennett, Alex Elson, Willard J. Lassers and Aaron S. Wolff for petitioners.
Francis M. Shea, Richard T. Conway, James R. Wolfe and Charles I. Hopkins, Jr., for respondents.
PER CURIAM.
The order of December 4, 1967, denying the petition for a writ of certiorari[*] is vacated.
This case is a consequence of a dispute with respect to the scope of an arbitration award governing the manning of trains and engines in freight service. The union took the position that the award had no effect after 12:01 a. m., March 31, 1966. On March 28, the District Court for the District of Columbia issued a temporary restraining order forbidding a strike. On March 31, the union struck against a number of railroads. The District Court *328 entered contempt orders, imposing substantial fines for alleged violation of its restraining order. The Court of Appeals ruled on various legal issues presented to it but remanded to the District Court to consider whether there had in fact been a contempt, and, also, if there was a contempt, whether it was "of such magnitude as to warrant retention, in part or to any extent, of the coercive fine originally provided for in contemplation of an out-right refusal to obey."
Petitioners seek certiorari to review the adverse rulings made by the Court of Appeals. However, because the Court of Appeals remanded the case, it is not yet ripe for review by this Court. The petition for a writ of certiorari is denied. See Hamilton Shoe Co. v. Wolf Brothers, 240 U. S. 251, 257-258 (1916).
MR. JUSTICE BLACK would grant the petition and set the case for argument.
NOTES
[*]  [REPORTER'S NOTE: See post, p. 970.]